Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on 12/08/2020,  
said applicant claims priority filing date of 12/09/2019.
Claims 1-20 are pending. Claims 1 and 14 are independent.

Examiner’s Comments
In order to promote compact prosecution, examiner attempted to reach out to the client via attorney of record, but unfortunately, the applicant never responded to the attorney of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hyndman (U.S. Publication 2009/0241037; hereinafter “Hyndman”).

In regard to independent claims 1 and 14, Hyndman teaches a method of operating a mixed reality system configured to render virtual content generated by executing a native application, wherein the virtual content for the native application is rendered within a prism managed by the system so as to be associated with the native application, the method comprising: 
based on an indication to render content from a link, with a browser: obtaining, with the link, information in a standardized form representing the content (Hyndman, paragraph 0045, lines 7-11); and 
based on the obtained information, rendering the content within a prism, wherein the prism is managed by the mixed reality system so as to be associated with the browser, wherein the prism is a volume within which the content is displayed (Hyndman, paragraph 0046; NOTE: prism being 3D space where 3D objects and avatars are being displayed and communicated).

In regard to dependent claim 8, Hyndman teaches rendering the content within the prism comprises: rendering the content free of navigation controls of the browser (Hyndman, figure 3; “NOTE: web content is displayed without any navigation controls”).

In regard to dependent claim 9, Hyndman teaches rendering the content within the prism comprises: rendering 3D content based on a 3D model of the content downloaded from the link. (Hyndman, paragraph 0010).

In regard to dependent claim 10, Hyndman teaches rendering the content within the prism comprises:

generating dynamic 3D content with the browser based on an animated 3D model of the content downloaded from the link. (Hyndman, paragraph 0010; “NOTE: moving objects is equivalent to animation”).

In regard to dependent claim 11, Hyndman teaches rendering the content within the prism comprises: at a first time, downloading and caching, on the mixed reality system, information specifying the content; and  at a second time, after the first time, rendering the content based on the cached information (Hyndman, paragraph 0046; “NOTE: buffer is equivalent to cache”).

In regard to dependent claim 12, Hyndman teaches the information from the link in the standardized form (paragraph 0046; NOTE: HTML format is equivalent to standardize form) representing the content is based in part on information obtained from a component of the mixed reality system; and rendering the content from the link comprises prompting a user of the mixed reality system to authorize access to the component of the mixed reality system (Hyndman, paragraph 0038, lines 5-8; paragraph 0012).
 
In regard to dependent claim 13, Hyndman teaches the prism comprises a user interface generated by the mixed reality system and configured to enable a user to control the prism (Hyndman, paragraph 0032, lines 15-19).

In regard to dependent claim 15, Hyndman teaches the mixed reality system is configured such that the browser has access to hardware components of the portable electronic device. (Hyndman, paragraph 0019).
In regard to dependent claim 16, Hyndman teaches the hardware components of the portable electronic device to which the browser has access comprise hardware configured to obtain audio, video, or image data, or any combination thereof (Hyndman, paragraph 0019; “NOTE: motion picture being video, audio, image data”).

In regard to dependent claim 17, Hyndman teaches the mixed reality system is configured such that the browser conditionally has access to the hardware components of the portable electronic device based on a permission received from a user of the portable electronic device prior to enabling access to the hardware components of the portable electronic device (Hyndman, paragraph 0012; “NOTE: login implies permission received from user of the device”).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyndman (U.S. Publication 2009/0241037; hereinafter “Hyndman”) in view of Yohanan (U.S. Patent 7,032,185; hereinafter “Yohanan”).

In regard to dependent claim 2, Hyndman teaches a method of operating a mixed reality system configured to render virtual content generated by executing a native application, wherein the virtual content for the native application is rendered within a prism managed by the system so as to be associated with the native application, the method comprising: 
based on an indication to render content from a link, with a browser: obtaining, with the link, information in a standardized form representing the content (Hyndman, paragraph 0045, lines 7-11); and 
based on the obtained information, rendering the content within a prism, wherein the prism is managed by the mixed reality system so as to be associated with the browser, wherein the prism is a volume within which the content is displayed (Hyndman, paragraph 0046; NOTE: prism being 3D space where 3D objects and avatars are being displayed and communicated).
Hyndman further teaches receiving the indication to render the content based on user input selecting an icon associated with the link associated with a native application (Hyndman, figure 4).
 
Hyndman is silent on the icon associated with the link in a program launcher menu, wherein the program launcher menu comprises at least one icon associated with the native application.


Hyndman and Yohanan are analogous art because they are from same field of endeavor, system associated displaying web content within a native application. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of Yohanan, having web application or website link in a program launcher menu, to Hyndman. Motivation for doing so would have been to improve the system accessing the content effectively and quickly avoiding opening browser and key-in URLs (col 2, lines 32-34).

In regard to dependent claim 3, Hyndman teaches the mixed reality system comprises a portable electronic device; the browser is executing on the portable electronic device; and receiving the indication to render the content further comprises generating a prompt to a user of the portable electronic device to confirm rendering of the content (Hyndman, paragraph 0045, lines 7-11). 
In regard to dependent claims 4 and 18, Hyndman as modified by Yohanan as applied above with the same motivation, teaches processing an installable entity, the processing comprising: generating the icon associated with the link based on the installable entity; and creating an entry in a registry associating the icon with the link (Yohanan, figure 2; “Clarification: with BRI, registry being interpreted as a storage where records are stored or registered”). 
In regard to dependent claims 5 and 19, Hyndman as modified by Yohanan as applied above with the same motivation, teaches the installable entity comprises a specification of the icon; and
generating the icon comprises rendering the icon based on the specification of the icon. (Yohanan, figure 2; “Clarification: location of the icon is being specification”). 

In regard to dependent claims 6 and 20, Hyndman as modified by Yohanan as applied above with the same motivation, teaches the installable entity comprises data specifying a web application; and
generating the icon comprises forming the icon based on the data specifying the web application. (Yohanan, figure 2). 

In regard to dependent claim 7, Hyndman as modified by Yohanan as applied above with the same motivation, teaches generating the installable entity based on user input, the generating comprising a command to install on the mixed reality system a web application associated with the link. (Hyndman, paragraph 0019). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HAN, U.S. Pub 2019/0199882 - Teaches installing web app as desktop icon where system verify if the web app is compatible with the device.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175